 1   McGREGOR W. SCOTT
     United States Attorney
 2   MELANIE L. ALSWORTH
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:18-CR-00117-LJO-SKO

12                                       Plaintiff,        PRELIMINARY ORDER OF FORFEITURE

13              v.

14   JASON DAWSON,

15                                       Defendant.

16

17            Based upon the plea agreement entered into between plaintiff United States of America

18   and defendant Jason Dawson, it is hereby ORDERED, ADJUDGED and DECREED as follows:

19            1.        Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), defendant Jason

20   Dawson’s interest in the following property shall be condemned and forfeited to the United States

21   of America, to be disposed of according to law:

22                      a. Astra Constable II .380 caliber pistol, serial number 47904; and

23                      b. 8 rounds of .380 caliber ammunition.

24            2.        The above-listed property constitutes firearms and ammunition involved in or

25   used in a knowing violation of 18 U.S.C. § 922(g)(1).

26            3.        Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

27   to seize the above-listed property. The aforementioned property shall be seized and held by the

28   Bureau of Alcohol, Tobacco, and Firearms, in its secure custody and control.
      PRELIMINARY ORDER OF FORFEITURE                     1
 1           4.        a.       Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and

 2   Local Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this

 3   Order and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in

 4   such manner as the Attorney General may direct shall be posted for at least thirty (30)

 5   consecutive days on the official internet government forfeiture site www.forfeiture.gov. The

 6   United States may also, to the extent practicable, provide direct written notice to any person

 7   known to have alleged an interest in the property that is the subject of the order of forfeiture as a

 8   substitute for published notice as to those persons so notified.

 9                     b.       This notice shall state that any person, other than the defendant, asserting

10   a legal interest in the above-listed property, must file a petition with the Court within sixty (60)

11   days from the first day of publication of the Notice of Forfeiture posted on the official

12   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

13   whichever is earlier.

14           5.        If a petition is timely filed, upon adjudication of all third-party interests, if any,

15   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C.

16   § 2461(c), in which all interests will be addressed.

17
     IT IS SO ORDERED.
18

19       Dated:      November 3, 2018                            /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
     PRELIMINARY ORDER OF FORFEITURE                        2
